UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYRONE HAYWOOD,

                                 Plaintiff,

                     -against-                                    1:19-CV-5621 (CM)

 THE COUNTY OF WESTCHESTER, JOHN                                 CIVIL JUDGMENT
 DOE #1; JOHN DOE #2; JOHN DOE #3;
 JOHN DOE #4,

                                 Defendants.

       Pursuant to the order issued January 24, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice. Because the complaint makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 24, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
